DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 8-11, 13-15 and 18-24 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 12-17, filed 06/30/2022, with respect to Claims 1-2, 4-6, 8-11, 13-15 and 18-24 with respective to “storing each respective one of said data payloads in the respective one of said number of rings associated with the respective one of said ring identifiers matching the identifier of said respective one of said data payloads; receiving a retrieval request for a given subset of said data payloads; circulating said retrieval request about each of said number of rings until said subset of said data payloads is identified; and transmitting said subset of said data payloads to an address in said retrieval request using a blind bounce back technique which forwards said subset of said data payloads to one or more blind hosts by way of one or more datagrams listing a source address as the address, where said one or more datagrams are configured to trigger one or more errors at the one or more blind hosts” have been fully considered and are persuasive. The rejections of claims 1-2, 4-6, 8-11, 13-15 and 18-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-6, 8-11, 13-15 and 18-24 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Fink et al. (US 20120117376 A1), which directed to methods, apparatus, system and computer program are provided for concealing the identity of a network device transmitting a datagram having a network layer header. A unique local identifier and broadcast address are determined in accordance with a next-hop address. A partially encrypted network layer header is determined by encrypting a plurality of identifying portions of the network layer header, where one portion of the network layer header is the unique local identifier. The datagram is encapsulated with another network layer header whose address is set to the broadcast address. The encapsulated datagram can be received and detunneled, and an address of a recipient can be extracted from the network layer header; 
Kompella et al. (US 2015/0381408 A1), which direct to techniques are described for specifying and constructing multi-protocol label switching (MPLS) rings. Routers may signal membership within MPLS rings and automatically establish ring-based label switch paths (LSPs) as components of the MPLS rings for packet transport within ring networks. In one example, a router includes a processor configured to establish an MPLS ring having a plurality of ring LSPs. Each of the ring LSPs is configured to transport MPLS packets around the ring network to a different one of the routers operating as an egress router for the respective ring LSP. Moreover, each of the ring LSPs comprises a bidirectional, multipoint-to-point (MP2P) LSP for which any of the routers can operate as an ingress to source packet traffic into the ring LSP for transport to the respective egress router for the ring LSP. Separate protection paths, bypass LSPs, detours or loop-free alternatives need not be signaled.
None of these references, take alone or in combination, teaches the claims as, “storing each respective one of said data payloads in the respective one of said number of rings associated with the respective one of said ring identifiers matching the identifier of said respective one of said data payloads; receiving a retrieval request for a given subset of said data payloads; circulating said retrieval request about each of said number of rings until said subset of said data payloads is identified; and transmitting said subset of said data payloads to an address in said retrieval request using a blind bounce back technique which forwards said subset of said data payloads to one or more blind hosts by way of one or more datagrams listing a source address as the address, where said one or more datagrams are configured to trigger one or more errors at the one or more blind hosts” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478

July 16, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478